 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MOODY WOODROW TANKSLEY,                                No. 2:18-cv-3102 KJN P
12                        Plaintiff,
                                                             ORDER AND FINDINGS AND
13            v.                                             RECOMMENDATIONS
14    SACRAMENTO COUNTY POLICE
      DEPARTMENT, et al.,
15
                          Defendants.
16

17

18           By an order filed December 18, 2018, plaintiff was ordered to file a completed in forma

19   pauperis affidavit and a certified copy of his prison trust account statement, or pay the court’s

20   filing fee, and was cautioned that failure to do so would result in a recommendation that this

21   action be dismissed. The thirty-day period has now expired, and plaintiff has not responded to

22   the court’s order and has not filed the required documents.

23           In accordance with the above, IT IS HEREBY ORDERED that the Clerk of the Court is

24   directed to assign a district judge to this case; and

25           IT IS RECOMMENDED that this action be dismissed without prejudice.

26           These findings and recommendations are submitted to the United States District Judge

27   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

28   after being served with these findings and recommendations, any party may file written
                                                         1
 1   objections with the court and serve a copy on all parties. Such a document should be captioned

 2   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

 3   objections shall be filed and served within fourteen days after service of the objections. The

 4   parties are advised that failure to file objections within the specified time may waive the right to

 5   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 6   Dated: January 25, 2019

 7

 8
     tank3102.fifp
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
